       Case 2:20-cv-02238-SSV-DPC Document 32 Filed 12/28/20 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    LEWIS GILES, JR.                                             CIVIL ACTION

    VERSUS                                                         NO. 20-2238

    BAYVIEW LOAN SERVICING, L.L.C.                             SECTION “R” (2)
    AND DAVID ERTEL



                          ORDER AND REASONS


        Plaintiff Lewis Giles, Jr. moves the Court to reconsider its order and

judgment. 1 Defendants oppose the motion. 2 Because plaintiff has failed to

show that he is entitled to relief under Federal Rule of Procedure 59, the

Court denies his motion.



I.      BACKGROUND

        This case involves a mortgage dispute. In a previous action (“Giles I”),

plaintiff, Lewis Giles, Jr., filed a lawsuit in Louisiana court on April 6, 2020. 3

The defendants in Giles I removed to this Court on August 12, 2020. 4 The




1       R. Doc. 27 (Case No. 20-2238).
2       R. Doc. 28 (Case No. 20-2238).
3       R. Doc. 1-2 (Case No. 20-1128).
4       R. Doc. 1 (Case No. 20-1128).
     Case 2:20-cv-02238-SSV-DPC Document 32 Filed 12/28/20 Page 2 of 8




Court dismissed plaintiff’s complaint with prejudice on June 30, 2020. 5

Plaintiff filed a motion to reopen the case, 6 and the Court denied that

motion. 7

      Plaintiff filed this suit (“Giles II”) in Louisiana court on July 22, 2020. 8

On August 12, 2020, defendants removed Giles II to this Court. 9 The Court

dismissed plaintiff’s claims against defendant David Ertel without prejudice,

finding that it lacked personal jurisdiction. 10 The Court dismissed the claims

against defendant Community Loan Servicing, L.L.C. 11 with prejudice,

finding that they are precluded under the res judicata doctrine. 12 The Court

issued a judgment on November 5, 2020, 13 and plaintiff filed this motion to

reconsider on November 18, 2020. 14




5     R. Doc. 39 (Case No. 20-1128); see also R. Doc. 38 (Case No. 20-1128).
6     R. Doc. 44 (Case No. 20-1128).
7     R. Doc. 45 (Case No. 20-1128).
8     R. Doc. 1-2 (Case No. 20-2238).
9     R. Doc. 1 (Case No. 20-2238).
10    R. Doc. 25 (Case No. 20-2238).
11    When plaintiff filed suit, Community was named Bayview Loan
Servicing, L.L.C. Bayview changed its name to Community Loan Servicing,
L.L.C. on September 28, 2020. R. Doc. 22 at 1; R. Doc. 22-1 at 1. The Court
granted Community’s request to be substituted as a party on September 30,
2020. R. Doc. 23.
12    Id.
13    R. Doc. 26 (Case No. 20-2238).
14    R. Doc. 27 (Case No. 20-2238).
                                     2
      Case 2:20-cv-02238-SSV-DPC Document 32 Filed 12/28/20 Page 3 of 8




II.   DISCUSSION

      Rule 59(e) permits a party to file “[a] motion to alter or amend a

judgment . . . after the entry of the judgment.” Fed. R. Civ. P. 59(e). A district

court has “considerable discretion” under Rule 59(e). See Edward H. Bohlin

Co. v. Banning Co., 6 F.3d 350, 355 (5th Cir. 1993).                  That said,

“[r]econsideration of a judgment after its entry is an extraordinary remedy

that should be used sparingly.” Templet v. HydroChem Inc., 367 F.3d 473,

479 (5th Cir. 2004). “The court must strike the proper balance between two

competing imperatives: (1) finality, and (2) the need to render just decisions

on the basis of all the facts.” Edward H. Bohlin Co., 6 F.3d at 355.

      “A motion to alter or amend the judgment under Rule 59(e) must

clearly establish either a manifest error of law or fact or must present newly

discovered evidence . . . .” Matter of Life Partners Holdings, Inc., 926 F.3d

103, 128 (5th Cir. 2019) (quoting Schiller v. Physicians Res. Grp. Inc., 342

F.3d 563, 567 (5th Cir. 2003)). Courts have held that the moving party must

show that the motion is necessary based on at least one of the following

criteria: (1) “correct[ing] manifest errors of law or fact upon which the

judgment is based;” (2) “present[ing] newly discovered or previously

unavailable    evidence;”    (3)   “prevent[ing]    manifest    injustice;”   and


                                        3
        Case 2:20-cv-02238-SSV-DPC Document 32 Filed 12/28/20 Page 4 of 8




(4) accommodating “an intervening change in the controlling law.” Fields v.

Pool Offshore, Inc., No. 97-3170, 1998 WL 43217, at *2 (E.D. La. Mar. 19,

1998).

        Here, plaintiff has not shown that reconsideration is appropriate under

the Rule 59(e) standard. Plaintiff does not assert that new facts have arisen,

or that there has been an intervening change in the law. Instead, he argues

that the Court erred when it found that res judicata bars his claims in Giles

II.

        A motion to reconsider “cannot be used to raise arguments which

could, and should, have been made before the judgment issued.” Matter of

Life Partners Holdings, Inc., 926 F.3d at 128 (quoting Schiller, 342 F.3d at

567). Plaintiff’s arguments on res judicata, raised in this motion for the first

time, are exactly the sort of argument that plaintiff “could” and “should” have

made before the Court issued its judgment. Id. Plaintiff had an opportunity

to raise these arguments in response to defendants’ motions to dismiss, but

he never filed responses. A motion for reconsideration of a judgment is not

the appropriate vehicle for plaintiff to raise these arguments for the first

time.

        Moreover, plaintiff’s arguments fail to demonstrate manifest error or

injustice. Plaintiff’s motion does not actually challenge the Court’s reasoning


                                       4
     Case 2:20-cv-02238-SSV-DPC Document 32 Filed 12/28/20 Page 5 of 8




or findings in Giles II. Instead, plaintiff asserts that res judicata cannot

apply because, in this suit, plaintiff has asked the Court to invalidate its

judgment in Giles I. 15 But “[r]es judicata prevents a later suit, such as this

one, from collaterally attacking a prior judgment by a court of competent

jurisdiction.” Oreck Direct, LLC v. Dyson, Inc., 560 F.3d 398, 401 (5th Cir.

2009). Plaintiff’s motion clearly demonstrates that this action is a collateral

attack on the Court’s prior judgment.

      Specifically, in arguing that res judicata should not bar this suit,

plaintiff challenges the Court’s subject matter jurisdiction in Giles I and II. 16

In determining that res judicata applied in Giles II, it was relevant whether

the Court was a “court of competent jurisdiction” in Giles I. See id. (stating

that, for res judicata to apply “the prior judgment must have been rendered

by a court of competent jurisdiction”). This Court had diversity jurisdiction

in both actions. See 28 U.S.C. § 1332(a); Owen Equip. & Erection Co. v.

Kroger, 437 U.S. 365, 373 (1978) (noting that diversity jurisdiction depends

on satisfaction of the amount-in-controversy requirement and complete

diversity of the parties). In the first action, plaintiff alleged $2,720,500 in




15    R. Doc. 27 at 1-2 (Case No. 20-2238).
16    Id. at 2.
                                      5
     Case 2:20-cv-02238-SSV-DPC Document 32 Filed 12/28/20 Page 6 of 8




damages 17 and sued out-of-state defendants. 18 In this action, plaintiff sought

$4,720,500 in damages, 19 and again sued out-of-state defendants. 20

Additionally, in Giles II, plaintiff brought federal causes of action under the

Fair Debt Collection Practices Act and the Real Estate Settlement Procedures

Act that establish federal question jurisdiction under 28 U.S.C. § 1331. 21 As

such, there is no basis to challenge the Court’s subject matter jurisdiction

over this or the previous case.

      Plaintiff’s remaining arguments likewise do not show that he is entitled

to reconsideration. Plaintiff demands a jury trial, but the Court dismissed

Giles I and II in their preliminary stages, before the cases went to trial.

Finally, plaintiff argues that his “motion for documentation to verify

counsel” 22 has the effect of mooting all of defendants’ subsequent filings,

including their motions to dismiss. 23 Plaintiff does not cite to authority for

this proposition, and the Court is not aware of any law that supports this

argument. Moreover, the motion for documentation asserts a meritless




17    R. Doc. 1-2 at 1, ¶ 2 (Case No. 20-1128).
18    R. Doc. 1 at 4, ¶ 8 (Case No. 20-1128).
19    R. Doc. 1-2 at 6, ¶ 5 (Case No. 20-2238).
20    R. Doc. 1 at 3, ¶ 6 (Case No. 20-2238).
21    R. Doc. 1-2 at 4-6, 8 (Case No. 20-2238) (citing 15 U.S.C. § 1692(e)
and stating that “Bayview is in direct violation of RESPA”).
22    R. Doc. 11 (Case No. 20-2238).
23    R. Doc. 27 (Case No. 20-2238).
                                       6
     Case 2:20-cv-02238-SSV-DPC Document 32 Filed 12/28/20 Page 7 of 8




challenge to defense counsel’s authority to practice law. The Court notes that

defense counsel, Ashley E. Morris, is listed by the Louisiana State Bar

Association as “eligible,” 24 i.e., licensed and in good standing. 25 The Court’s

records also show that Morris is actively admitted to practice in the Eastern

District of Louisiana. Plaintiff has failed to show manifest error, or that

manifest injustice resulted, when the Court considered motions that Morris

filed after plaintiff’s motion for documentation.

      For these reasons, the Court finds that plaintiff failed to satisfy the

requirements of Rule 59(e). He did not point to new evidence, an intervening

change in the law, manifest error, or manifest injustice. The Court must deny

plaintiff’s motion for reconsideration.




24    LSBA                   Membership                     Directory,
https://www.lsba.org/Public/MembershipDirectoryV2.aspx (last visited
December 20, 2020).
25    LSBA          Membership           Status           Descriptions,
https://www.lsba.org/Public/MemberStatus.aspx (last visited December
20, 2020).
                                 7
   Case 2:20-cv-02238-SSV-DPC Document 32 Filed 12/28/20 Page 8 of 8




III. CONCLUSION

   Accordingly, plaintiff’s motion for reconsideration is DENIED.




     New Orleans, Louisiana, this _____
                                   28th day of December, 2020.



                   _____________________
                        SARAH S. VANCE
                 UNITED STATES DISTRICT JUDGE




                                  8
